Title: To James Madison from William Lee, 4 October 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux October 4th 1807

I inclose you an Invoice and bill of lading of part of the articles you sent for: the Cream of Mint & Jupiter I have not been able to find.  At the approaching fair I will procure them.  The Nutts it is yet too early to ship.  The Brandy not having arrived in time from Cognac to go by this vessel, I have put on board the Washington Capt. Adams, who sails for Newyork in a day or two.  I ordered it of fifteen years of age, and should have gone higher, but I was afraid the price would not please you.  I drew on you yesterday, at thirty days sight in favour of Mr. Lowry, for the sum of 1800 francs, which have the goodness to honor.  The Cahuzac Wine, I am in daily expectation of receiving, and shall forward it by the first vessel, together with the other articles.  With great respect, I have the honor to be Your obt. Servt.

Wm. Lee


Sir,
The above is a copy of my respects by the Calypso.  The pipe of Brandy proved so large that the Washington could not receive it that vessel being nearly full when I sent it on board.  You will therefore receive it by the Ship Susan Capt. Howard who is to sail for NYork in a day or two.
We are under the greatest anxiety here.  It is taken for granted that we shall either be engaged in a war with England, or have our Commerce shut out of Europe by this Country from the Dardanelles to the Baltic.  Our Vessels are hurrying away as fast as possible from this.  With great respect I have the honor to remain Your Obt. St.


Wm. Lee

